 



EXHIBIT 10.2
Second Amendment
to
Amended and Restated Second Lien Term Loan Agreement
among
Petrohawk Energy Corporation,
as the Borrower,
BNP Paribas,
as Administrative Agent,
and
The Lenders Party Hereto
Effective as of January 27, 2006

 



--------------------------------------------------------------------------------



 



Second Amendment to
Amended and Restated Second Lien Term Loan Agreement
     This Second Amendment to Amended and Restated Second Lien Term Loan
Agreement (this “Second Amendment”) executed effective as of the 27th of
January, 2006 (the “Second Amendment Effective Date”) is among Petrohawk Energy
Corporation, a corporation duly formed and existing under the laws of the State
of Delaware (the “Borrower”); each of the Guarantors signatory hereto (the
“Guarantors”); each of the Lenders from time to time party hereto; and BNP
Paribas (in its individual capacity, “BNP Paribas”), as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”).
Recitals
     A. The Borrower, the Administrative Agent and Lenders named and defined
therein as lenders and agents, are parties to that certain Amended and Restated
Second Lien Term Loan Agreement dated as of July 28, 2005, pursuant to which
such lenders and agents provided certain loans and extensions of credit to the
Borrower (such agreement, as amended by that certain First Amendment to Amended
and Restated Second Lien Term Loan Agreement dated as of November 16, 2005 and
as renewed, extended, amended or restated from time to time, the “Credit
Agreement”).
     B. The Administrative Agent has requested, and the Borrower, the
Administrative Agent and Lenders have agreed to amend certain provisions of the
Credit Agreement.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Second Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Second Amendment refer to sections in
the Credit Agreement.
     Section 2. Amendments to Credit Agreement.
     2.1 Certain Defined Terms. Section 1.02 is hereby amended by amending or
adding the following defined terms:
     (a) Asset Purchase Agreement. The definition of “Asset Purchase Agreement”
is hereby added where alphabetically appropriate, which definition reads in its
entirety as follows:
“ ‘Asset Purchase Agreement’ means that certain Asset Purchase Agreement dated
as of December 14, 2005 among Redley Company, Burris Run Company, Red Clay
Minerals, as sellers, and Borrower, as purchaser as amended by that

Page 2



--------------------------------------------------------------------------------



 



certain First Amendment to Asset Purchase Agreement dated as of December 14,
2005 among Redley Company, Burris Run Company, Red Clay Minerals, as sellers,
and Borrower, as purchaser.”
     (b) Acquisition Properties. The definition of “Acquisition Properties” is
hereby added where alphabetically appropriate, which definition reads in its
entirety as follows:
“ ‘Acquisition Properties’ means the Oil and Gas Properties acquired by Borrower
or its Subsidiaries pursuant to the Asset Purchase Agreement.”
(c) Existing Lender. The definition of “Existing Lender” is hereby added where
alphabetically appropriate, which definition reads in its entirety as follows:
     “ ‘Existing Lender’ means a Lender having an outstanding Loan under the
Credit Agreement prior to the Second Amendment Effective Date.”
     (d) Second Amendment. The definitions of “Second Amendment” and “Second
Amendment Effective Date” are hereby added where alphabetically appropriate,
which definitions read in their entirety as follows:
“ ‘Second Amendment’ means that certain Second Amendment to Amended and Restated
Second Lien Term Loan Agreement dated as of January 27, 2006 among the Borrower,
the Guarantors, the Administrative Agent and the Lenders.
‘Second Amendment Effective Date’ means the date on which the conditions
specified in Section 5 of the Second Amendment are satisfied (or waived in
accordance with Section 12.02).”
     (e) Guarantors. The definition of “Guarantors” is hereby amended and
restated in its entirety to read as follows:
“ ‘Guarantors’ means, collectively:
     (a) as of the Effective Date, each of the following:

  •   Petrohawk Operating Company, a Texas corporation;     •   P-H Energy, LLC,
a Texas limited liability company;     •   Petrohawk Holdings, LLC, a Delaware
limited liability company;     •   Red River Field Services, L.L.C., an Oklahoma
limited liability company;     •   Petrohawk Properties, LP, a Texas limited
partnership;     •   Winwell Resources, Inc., a Louisiana corporation;

Page 3



--------------------------------------------------------------------------------



 



  •   WSF, Inc., a Louisiana corporation; and

(b) each other Material Domestic Subsidiary or other Domestic Subsidiary that
guarantees the Indebtedness pursuant to Section 8.14(b).”
     (f) Incremental Loans and Incremental Lenders. The definitions of
“Incremental Commitment”, “Incremental Lender” and “Incremental Loans” are
hereby added where alphabetically appropriate, which definitions read in their
entirety as follows:
“ ‘Incremental Commitment’ means, as to any Incremental Lender, the obligation
of such Incremental Lender to make an Incremental Loan to the Borrower in a
principal amount equal to the amount set forth opposite such Incremental
Lender’s name on Annex I-A. The aggregate amount of the Incremental Commitments
is $75,000,000 as of the Second Amendment Effective Date.”
“ ‘Incremental Lender’ means any Lender that has agreed to make an Incremental
Loan in an amount equal to such Incremental Lender’s Incremental Commitment.”
“ ‘Incremental Loan’ means a term Loan made on the Second Amendment Effective
Date by an Incremental Lender pursuant to the second paragraph of Section 2.01.”
     (g) Senior Revolving Credit Agreement. The definition of “Senior Revolving
Credit Agreement” is hereby amended and restated in its entirety to read as
follows:
“ ‘Senior Revolving Credit Agreement’ means that certain Amended and Restated
Senior Revolving Credit Agreement as amended and restated on the Effective Date
and subsequently amended, among the Borrower, BNP Paribas, as administrative
agent for the revolving lenders party thereto and the other agents and revolving
lenders from time to time parties thereto and any “Loan Documents” (as defined
therein) executed in connection therewith, in each case, as hereafter amended or
supplemented from time to time, subject to Section 9.03(e) and Section 9.02(i).”
     (h) Stock Purchase Agreement. The definition of “Stock Purchase Agreement”
is hereby added where alphabetically appropriate, which definition reads in its
entirety as follows:
“ ‘Stock Purchase Agreement’ means that certain Stock Purchase Agreement dated
as of December 14, 2005 among Winwell, the shareholders of Winwell and the
Borrower.”
     (i) Total Reserve Value. The definition of “Total Reserve Value” is hereby
amended and restated in its entirety to read as follows:

Page 4



--------------------------------------------------------------------------------



 



“ ‘Total Reserve Value’ means at any time the PV attributable to Proved Reserves
as most recently determined and certified to the Lenders in accordance with
Section 2.08, as the same may be adjusted from time to time pursuant to Section
8.13(b) or Section 9.13(e) and further adjusted, if necessary, to exclude a
portion of reserves other than Proved Developed Producing Reserves such that not
less than 70% of Total Reserve Value is attributable to the PV of Proved
Developed Producing Reserves.”
     (j) Winwell. The definition of “Winwell” is hereby added where
alphabetically appropriate, which definition reads in its entirety as follows:
“ ‘Winwell’ means Winwell Resources, Inc., a Louisiana corporation.”
     (k) Winwell Acquisition. The definition of “Winwell Acquisition” is hereby
added where alphabetically appropriate, which definition reads in its entirety
as follows:
“ ‘Winwell Acquisition’ means the transaction whereby the Borrower will purchase
all of the issued and outstanding capital stock of Winwell pursuant to the Stock
Purchase Agreement.”
     (l) Winwell Properties. The definition of “Winwell Properties” is hereby
added where alphabetically appropriate, which definition reads in its entirety
as follows:
“ ‘Winwell Properties’ means the Oil and Gas Properties acquired by the Borrower
or its Subsidiaries as a result of the Winwell Acquisition.”
     2.2 Amendment to Section 2.01. Section 2.01 is hereby amended and restated
in its entirety as follows:
     “Section 2.01 Term Loans. On the Second Amendment Effective Date, each
Incremental Lender severally agrees, on the terms and conditions hereof, to make
an Incremental Loan to the Borrower in an amount equal to such Incremental
Lender’s Incremental Commitment. The Commitments are not revolving in nature,
and amounts repaid or prepaid may not be reborrowed under any circumstance.”
     2.3 Amendment to Section 2.04(a). Section 2.04(a) is hereby amended by
deleting the number $200,000,000 in clause (a)(ii) thereof and inserting the
number $300,000,000 in lieu thereof.
     2.4 Amendment to Section 3.04(a)(ii). Section 3.04(a)(ii) is hereby amended
by substituting the word “first” for the word “second”.
     2.5 Amendment Section 7.22. Section 7.22 is hereby amended and restated in
its entirety as follows:

Page 5



--------------------------------------------------------------------------------



 



     “Section 7.22 Use of Proceeds. The proceeds of the Loans shall be used to
provide working capital for exploration and production operations, to provide
funding in connection with the acquisition of additional Oil and Gas Properties,
subject to Section 9.05, to provide funding in connection with the acquisition
of Equity Interests in Persons owning Oil and Gas Properties and for general
corporate purposes. The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan will be used for any purpose
which violates the provisions of Regulations T, U or X of the Board.”
     2.6 Amendment to Section 9.02(i). Section 9.02(i) is hereby amended and
restated in its entirety as follows:
     “(i) Debt now or hereafter outstanding under the Senior Revolving Credit
Agreement (and any guaranties thereof by the Guarantors), provided that (A) the
aggregate principal amount of the Senior Revolving Credit Agreement shall not
exceed $600,000,000, (B) no part of the Debt for principal owing under the
Senior Revolving Credit Agreement is subordinated in right or payment to any
other Debt for principal owing under the Senior Revolving Credit Agreement, and
(C) at the time each such item of Debt is incurred (1) the aggregate amount
thereof does not exceed the Borrowing Base then in effect under the Senior
Revolving Credit Agreement (or, if such “Borrowing Base” ever ceases to exist or
diverges materially from a conventional commercial bank borrowing base, does not
exceed a conventional commercial bank borrowing base), and (2) after giving
effect to the incurrence of such Debt, no Default or Event of Default then
exists under Section 9.01.”
     2.7 Amendment to Section 9.04(a). Section 9.04(a) is hereby amended to
delete the word “and” before clause (vi) and to delete the “.” at the end of
clause (vi) and insert in lieu thereof the following:
     “and (vii) the Borrower may acquire up to 3,322,441 shares of its common
stock from EnCap Investments, L.P. and its Affiliates with the Net Cash Proceeds
of the substantially concurrent sale of shares of its common Equity Interests,
provided that the aggregate consideration paid for all acquisitions under this
clause (vii) shall not exceed an amount equal to such Net Cash Proceeds less
$100,000,000.”
     2.8 Amendment to Annex I. Annex I is hereby amended to add the Incremental
Commitments as set forth in the attached Annex I-A.
     2.9 Amendment to Exhibit F-1. Exhibit F-1 is hereby amended to add as
Security Instruments the documents set forth in the attached exhibit.
     2.10 Amendment to Schedule 7.15. Schedule 7.15 is hereby amended and
restated in its entirety as set forth in the attached schedule.
     Section 3. Annex II. Annex II is hereby amended as follows:

Page 6



--------------------------------------------------------------------------------



 



     3.1 Defined Terms. Section 1.17 is hereby amended by amending or adding the
following defined terms:
     (a) Senior Indebtedness. The definition of Senior Indebtedness is hereby
amended and restated in its entirety to read as follows:
     “ ‘Senior Indebtedness’ means and includes (a) all principal indebtedness
for loans now outstanding or hereafter incurred, and all letter of credit
reimbursement obligations now existing or hereafter arising, under the Senior
Revolving Credit Agreement, provided that the aggregate outstanding principal
amount of Senior Indebtedness under this clause (a) shall not exceed
$600,000,000 at any time, and provided further, that if the aggregate principal
amount of Senior Indebtedness (constituting principal and letter of credit
reimbursement obligations) shall exceed $600,000,000, then the subordination of
the Term Notes, if any, as contemplated by Annex II to the Senior Indebtedness
of $600,000,000 or less shall not be impaired, (b) all amounts now or hereafter
owing to any of the Senior Revolving Lenders or any of their Affiliates under
any Eligible Swap Agreement, (c) all interest accruing on the Senior
Indebtedness described in the preceding clauses (a) and (b), and (d) all other
monetary obligations (whether now outstanding or hereafter incurred) for which
the Borrower or any Guarantor is responsible or liable as obligor, guarantor or
otherwise under or pursuant to any of the Senior Revolving Documents including,
without limitation, all fees, penalties, yield protections, breakage costs,
damages, indemnification obligations, reimbursement obligations, and expenses
(including, without limitation, fees and expenses of counsel to the Senior
Indebtedness Representative and the Senior Revolving Lenders) together with
interest on the foregoing to the extent provided for in the Senior Revolving
Documents. The interest described in the preceding clause (c) and the premiums
and penalties described in the preceding clause (d) include, without limitation,
all interest accruing after the commencement of any Insolvency Proceeding under
the terms of the Senior Revolving Documents whether or not such interest
constitutes an allowed claim in any such Insolvency Proceeding.”
     (b) Senior Revolving Credit Agreement. The definition of Senior Revolving
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     “ ‘Senior Revolving Credit Agreement’ means that certain Amended and
Restated Senior Revolving Credit Agreement as amended and restated on July 28,
2005 and subsequently amended by that certain First Amendment to Amended and
Restated Senior Revolving Credit Agreement and that certain Second Amendment to
Amended and Restated Senior Revolving Credit Agreement, among the Borrower, BNP
Paribas, as administrative agent and the financial institutions listed therein
from time to time as Senior Revolving Lenders, as from time to time renewed,
extended, amended, supplemented, or restated, and any agreements representing
the refinancing, replacement, or substitution in whole or in part of the
revolving credit loans and letter of credit liabilities made or incurred under
such Senior Revolving Credit Agreement.”
     (c) Term Loan Agreement. The definition of Term Loan Agreement is hereby
amended and restated in its entirety to read as follows:

Page 7



--------------------------------------------------------------------------------



 



     “ ‘Term Loan Agreement’ means that certain Amended and Restated Second Lien
Term Loan Agreement dated as of the July 28, 2005 and subsequently amended by
that certain First Amendment to Amended and Restated Second Lien Term Loan
Agreement and the Second Amendment, among the Borrower, BNP Paribas, as
administrative agent and the financial institutions listed therein from time to
time as Term Lenders, as from time to time renewed, extended, amended,
supplemented, or restated, and any agreements representing the refinancing,
replacement, or substitution in whole or in part of the loans made or incurred
under such Term Loan Agreement.”
     Section 4. Waivers and Consents.
     4.1 Winwell Acquisition. The Borrower has informed the Administrative Agent
and the Lenders of the Borrower’s intent to acquire Winwell pursuant to the
Stock Purchase Agreement. The Borrower has further informed the Administrative
Agent and the Lenders that the Winwell Acquisition will violate Section 9.05.
The Borrower has requested that the Lenders waive, and the Lenders do hereby
waive, the prohibition contained in Section 9.05 that the Borrower not, and will
not permit any Restricted Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person. Except as expressly waived herein, all
covenants, obligations and agreements of the Borrower and the Guarantors
contained in the Credit Agreement and the other Loan Documents shall remain in
full force and effect in accordance with their terms.
     4.2 Senior Revolving Credit Agreement. The Borrower has requested that the
Maximum Credit Amounts under the Senior Revolving Credit Agreement be increased
to $600,000,000.00. The Lenders hereby approve the increase in the Maximum
Credit Amounts under the Senior Revolving Credit Agreement as evidenced by
amending the definition of “Senior Indebtedness” in Annex II.
     4.3 Asset Purchase Agreement and Stock Purchase Agreement.
     (a) The copies of the Asset Purchase Agreement and the Stock Purchase
Agreement delivered by the Borrower to the Administrative Agent are true,
accurate and complete and have not been amended or modified in any manner, other
than pursuant to amendments or modifications previously delivered to the
Administrative Agent. No party to any such document is in default in respect of
any material term or obligation thereunder.
     (b) In the event that after the Effective Date: any matter being disputed
in accordance with the terms of the Asset Purchase Agreement or the Stock
Purchase Agreement is resolved, the purchase price is adjusted by an amount
greater than $750,000 or the Borrower and the seller(s) calculate and agree upon
the “final adjustment statement” or “closing adjustment statement” as
contemplated thereby, then, in each such case, the Borrower shall promptly give
the Administrative Agent notice in reasonable detail of such circumstances.
     (c) The Borrower will not, and will not permit any of its Subsidiaries to,
amend, modify or supplement either the Asset Purchase Agreement or the Stock
Purchase Agreement if the effect thereof could reasonably be expected to have a
Material Adverse Effect (and provided

Page 8



--------------------------------------------------------------------------------



 



that the Borrower promptly furnishes to the Administrative Agent a copy of such
amendment, modification or supplement).
     Section 5. Conditions Precedent. The effectiveness of this Second Amendment
and the obligations of the Incremental Lenders to make the Incremental Loans is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 5, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
     5.1 The Administrative Agent, the Arranger and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Second
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder, including an amendment fee to each Existing Lender which
approves this Second Amendment prior to the close of business in Houston, Texas
on January 27, 2006 equal to 0.25% of the principal amount of its outstanding
Loan as of the day immediately preceding the Second Amendment Effective Date.
     5.2 The Administrative Agent shall have received multiple counterparts of
this Second Amendment as requested from each Lender and the Borrower.
     5.3 The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor setting
forth (i) resolutions of its board of directors or other authorized body with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party, to enter into the
transactions contemplated in those documents and to effectuate any corporate
restructuring, (ii) the officers of the Borrower or such Guarantor (y) who are
authorized to sign the Loan Documents to which the Borrower or such Guarantor is
a party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Second Amendment, the Loan Documents to which it is a party and the
transactions contemplated hereby, (iii) specimen signatures of such authorized
officers, and (iv) that, if delivered in connection with the Credit Agreement,
that there have been no changes to the articles or certificate of incorporation
and bylaws (or other organizational documents) of the Borrower and such
Guarantor since such date, or if not delivered, such documents, certified as
being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.
     5.4 The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.
     5.5 The Administrative Agent shall have received a compliance certificate
which shall be substantially in the form of Exhibit D of the Credit Agreement,
duly and properly executed by a Responsible Officer and dated as of the date of
the Second Amendment Effective Date.

Page 9



--------------------------------------------------------------------------------



 



     5.6 The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower shall be
contemporaneously closing an amendment to the Senior Revolving Credit Agreement
pursuant to which the Borrower shall have not a Borrowing Base of not less than
$400,000,000. The structure, terms, conditions and documentation, including
execution and delivery of appropriate inter-creditor and/or subordination
documentation for each of the foregoing shall be reasonably satisfactory to the
Administrative Agent.
     5.7 The Administrative Agent shall have received duly executed Notes
payable to the order of each Incremental Lender in an amount equal to its
Incremental Commitment.
     5.8 The Administrative Agent shall be reasonably satisfied that the
Security Instruments, including Mortgages, Assumptions and Supplements to the
Guaranty Agreement and the other Security Instruments described in Exhibit F-1
create perfected second priority Liens (subject only to Excepted Liens
identified in clauses (a) to (d) and (f) of the definition thereof, but subject
to the provisos at the end of such definition) on all of the Property
constituting collateral for the Senior Revolving Credit Agreement.
     5.9 The Administrative Agent shall have received title information as they
may reasonably require setting forth the status of title to at least 80% of the
total value of the Acquisition Properties and the Winwell Properties, including
copies of the releases of any Liens of the sellers on the Acquisition Properties
and the Winwell Properties and UCC and other Lien searches related to the
sellers and the Acquisition Properties and the Winwell Properties.
     5.10 The Administrative Agent shall have received a bailee letter from the
collateral agent under the Senior Revolving Credit Agreement acknowledging that
it has received certificates, together with undated, blank stock powers for each
such certificate, representing all of the issued and outstanding Equity
Interests of each of Winwell and WSF, Inc., and that it holds such certificates
as agent or bailee for purposes of perfecting the Liens on such Equity Interests
by “control”.
     5.11 The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Acquisition Properties and the Winwell
Properties.
     5.12 The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals necessary to consummate the transactions contemplated
hereby, including a consent of the revolving lenders under the Senior Revolving
Credit Agreement for the Borrower and the Guarantors to incur the Incremental
Loans, and contemplated by the Asset Purchase Agreement and the Winwell
Acquisition.
     5.13 The Administrative Agent shall have received audited Consolidated
Financial Statements of Winwell Resources, Inc. for the Years Ended June 30,
2005 and 2004.
     5.14 The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that: (i) the Borrower is
concurrently consummating the

Page 10



--------------------------------------------------------------------------------



 



Winwell Acquisition in accordance with the terms of the Stock Purchase Agreement
(with all of the material conditions thereto having been satisfied in all
material respects by the parties thereto), (ii) the Borrower is concurrently
consummating the Asset Purchase Agreement in accordance with its terms (with all
of the material conditions thereto having been satisfied in all material
respects by the parties thereto), and (iii) that attached thereto is a schedule
setting forth the final purchase price for the Properties subject thereof after
giving effect to all adjustments as of the closing date contemplated by therein
and specifying, by category, the amount of such adjustment.
     5.15 The Administrative Agent shall have received a copy, certified by a
Responsible Officer as true and complete, of (i) the Stock Purchase Agreement
and (ii) Asset Purchase Agreement (both of which, together with all amendments,
if any), the terms and conditions of which shall be reasonably acceptable to the
Administrative Agent.
     5.16 The Administrative Agent shall have received an opinion of (i) Hinkle
Elkouri Law Firm L.L.C., special counsel to the Borrower, substantially in the
form of Exhibit E-1 to the Credit Agreement, and (ii) local counsel in each of
the following states: Texas, Oklahoma, New Mexico and Louisiana, and any other
jurisdictions requested by the Administrative Agent, substantially in the form
of Exhibit E-2 to the Credit Agreement.
     5.17 The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.13 of the Credit Agreement.
     5.18 The Administrative Agent shall have received a certificate calculating
the Total Reserve Value as of the Second Amendment Effective Date after giving
effect to the transactions contemplated by the Asset Purchase Agreement and the
Stock Purchase Agreement and reflecting Total Debt as of such date, which
certificate shall further demonstrate compliance with Section 9.01(a).
     5.19 The Administrative Agent shall have received such other documents as
the Administrative Agent or its special counsel may reasonably require.
     5.20 No Default or Event of Default shall have occurred and be continuing
as of the Second Amendment Effective Date.
     The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
     Section 6. Representations and Warranties; Etc. The Borrower and each
Guarantor hereby affirms: (a) that as of the date of execution and delivery of
this Second Amendment, , and after giving effect to the transactions
contemplated hereby and by the Asset Purchase Agreement and the Stock Purchase
Agreement, all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct in all material

Page 11



--------------------------------------------------------------------------------



 



respects as though made on and as of the Second Amendment Effective Date (unless
made as of a specific earlier date, in which case, was true as of such date);
and (b) that after giving effect to this Second Amendment and to the
transactions contemplated hereby, including the transactions contemplated by the
Asset Purchase Agreement and the Stock Purchase Agreement, no Defaults exist
under the Loan Documents or will exist under the Loan Documents.
     Section 7. Miscellaneous.
     7.1 Confirmation. The provisions of the Credit Agreement (as amended by
this Second Amendment) shall remain in full force and effect in accordance with
its terms following the effectiveness of this Second Amendment.
     7.2 Ratification and Affirmation of Borrower and Guarantors. The Borrower
and Guarantors hereby expressly (i) acknowledge the terms of this Second
Amendment, (ii) ratify and affirm their obligations under the Loan Documents to
which they are a party, (iii) acknowledge, renew and extend their continued
liabilities under the Guarantee Agreement and the other Security Instruments to
which they are a party and agree that their guarantee under the Guarantee
Agreement and the other Security Instruments to which they are a party remains
in full force and effect with respect to the Indebtedness as amended hereby.
     7.3 Counterparts. This Second Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
     7.4 No Oral Agreement. This written Second Amendment, the Credit Agreement
and the other Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties.
     7.5 Governing Law. This Second Amendment (including, but not limited to,
the validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of Texas.

Page 12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed effective as of the date first written above.

              BORROWER:   PETROHAWK ENERGY CORPORATION    
 
           
 
  By:   /s/ Floyd C. Wilson    
 
           
 
      Floyd C. Wilson    
 
      President and Chief Executive Officer    

Second Amendment – Amended and Restated Second Lien Term Loan Agreement
Signature Page — 1



--------------------------------------------------------------------------------



 



              GUARANTORS:   PETROHAWK OPERATING COMPANY    
 
                P-H ENERGY, LLC    
 
      By: PETROHAWK ENERGY    
 
      CORPORATION    
 
      Its Sole Member    
 
                RED RIVER FIELD SERVICES, L.L.C.    
 
      By: PETROHAWK ENERGY CORPORATION    
 
      Its Sole Member    
 
                PETROHAWK PROPERTIES, LP    
 
      By: P-H ENERGY, LLC    
 
      Its General Partner    
 
                WINWELL RESOURCES, INC.    
 
                WSF, INC.    
 
           
 
  By:   /s/ Floyd C. Wilson    
 
           
 
      Floyd C. Wilson    
 
      President and Chief Executive Officer    

Second Amendment – Amended and Restated Second Lien Term Loan Agreement
Signature Page — 2



--------------------------------------------------------------------------------



 



                  PETROHAWK HOLDINGS, LLC    
 
           
 
  By:   /s/ Connie D. Tatum    
 
           
 
      Connie D. Tatum    
 
      President    

Second Amendment – Amended and Restated Second Lien Term Loan Agreement
Signature Page — 3



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BNP PARIBAS,         as Administrative
Agent    
 
           
 
  By:   /s/ Greg Smothers    
 
                Name: Greg Smothers
Title: Vice President    
 
           
 
  By:   /s/ Polly Schott    
 
                Name: Polly Schott
Title: Vice President    

Second Amendment – Amended and Restated Second Lien Term Loan Agreement
Signature Page — 4



--------------------------------------------------------------------------------



 



              INCREMENTAL   BNP PARIBAS    
LENDER:
           
 
           
 
  By:   /s/ Greg Smothers    
 
                Name: Greg Smothers
Title: Vice President    
 
           
 
  By:   /s/ Polly Schott    
 
                Name: Polly Schott
Title: Vice President    

Second Amendment – Amended and Restated Second Lien Term Loan Agreement
Signature Page — 5



--------------------------------------------------------------------------------



 



ANNEX I-A
INCREMENTAL COMMITMENT

          Name of Lender   Incremental       Commitment    
BNP Paribas
  $ 75,000,000.00    

 